Judgment, Supreme Court, New York County (John Cataldo, J., at plea; Laura A. Ward, J., at sentence), rendered June 27, 2008, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him to a term of to 9 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a term of 3 to 6 years, and otherwise affirmed.
The record does not establish a valid waiver of defendant’s right to appeal. There was no oral discussion of such a waiver, and, unlike the written waiver upheld in People v Ramos (7 NY3d 737 [2006]), the reference to a waiver contained in defendant’s written plea agreement was entirely perfunctory.
We find the sentence excessive to the extent indicated. Concur—Andrias, J.E, Catterson, Renwick, DeGrasse and Freedman, JJ.